                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 20-20130-CR-COOKE

UNITED STATES OF AMERICA,

               Plaintiff,

v.

LADARIUS DONTRELL CRAWFORD,

               Defendant.

______________________________/

                                      DETENTION ORDER

       Pursuant to 18 U.S.C. § 3142(f), on March 13, 2020, a hearing was held to determine

whether defendant LADARIUS DONTRELL CRAWFORD should be detained prior to trial.

Having considered the factors enumerated in 18 U.S.C. § 3142(g), this Court finds that no

condition or combination of conditions will reasonably assure the safety of any other person and

the community. Therefore, it is hereby ordered that defendant LADARIUS DONTRELL

CRAWFORD be detained prior to trial and until the conclusion thereof.

       In accordance with the provisions of 18 U.S.C. § 3142(i), the Court hereby makes the

following findings of fact and statement of reasons for the detention:

       1. The defendant is charged by indictment in the Southern District of Florida with

possession of ammunition by a convicted felon in violation of Title 18, United States Code,

Section 922(g)(1) and possession of a firearm and ammunition by a convicted felon in violation

of Title 18, United States Code, Section 922(g)(1).

       2. The weight of the evidence against the defendant is substantial. The government has

proffered that on December 20, 2019, the defendant and others visited an indoor shooting
range. The defendant was observed on video surveillance firing three firearms and handling

ammunition.

       On January 15, 2020, the defendant was a passenger of a vehicle. Law enforcement

officers stopped that vehicle and discovered a loaded firearm under the seat where the

defendant had been sitting. The defendant was arrested and placed in the backseat of a police

vehicle. In a recorded conversation, the defendant told the other occupant of the police vehicle

that the defendant had a "stick," meaning a firearm, under the seat. The defendant later

admitted to law enforcement that he knew there was a firearm under the seat.

       The defendant has previously been convicted of a felony.

       3. The pertinent history and characteristics of the defendant support pretrial detention.

The defendant was born on August 23, 1997 in Miami, Florida. The defendant has an extensive

criminal record including ten arrests since 2012. The defendant has previously been arrested

twice for being a felon in possession of a firearm and has prior probation violations.

Approximately 13 months after the defendant was released from prison, the defendant was

found with a firearm under his seat. Title 18, United States Code, Section 3142(g)(3)(A).

       4. The Court specifically finds by clear and convincing evidence, there are no

conditions or combinations of conditions which will reasonably assure the safety of other

persons and the community. Based on the defendant's extensive criminal history and the facts

of the instant case, the defendant will likely continue to possess firearms, engage in unlawful

activity and be a danger to the community if released on bond for the instant offense. Based on

the nature of the instant offense and the defendant's criminal history, the Court has concluded

that this defendant presents a danger to other persons and the community.




                                                 2
       The Court hereby directs:

                      (a) That the defendant be committed to the custody of the Attorney

General for confinement in a corrections facility separate, to the extent practical, from persons

awaiting or serving sentences or being held in custody pending appeal;

                      (b) That the defendant be afforded reasonable opportunity for private

consultation with counsel; and

                      (c) That, on order of a court of the United States or on request of an

attorney for the Government, the person in charge of the corrections facility in which the

defendant is confined deliver the defendant to a United States Marshal for the purpose of an

appearance in connection with a court proceeding.

       DONE AND ORDERED at Miami, Florida, this 13th day of March, 2020.




                                      _______________________________________
                                      JOHN J. O'SULLIVAN
                                      CHIEF UNITED STATES MAGISTRATE JUDGE




                                                3
